Title: To James Madison from Robert Brent, 17 February 1808
From: Brent, Robert
To: Madison, James



Dear Sir
City of Washn. Feby. 17th. 1808

Mrs. Barry now of New York, a Lady of the most amiable Character, has met with severe afflections since she left this City, in the Death of her Husband and her Daughter.  Her only remaining one is pronounced to be in a decline.  Her Husband, before his Death, had been recommended to take a Voyage to Madeira, for the benefit of his own and his Daughters Health, and had actually made a contract, I am informed, for the purchase of a Ship for this purpose; not so much with the hope that his own health would be restored, which was too far gone, but that it might restore the health of his Daughter, who was most tenderly beloved by him.  The Embargo however frustrated his hopes and he soon died.
I am now applied to, to solicit the president under the present distressing circumstances of Mrs. Barry, to permit her to go, and take her Daughter with her to Madeira in a Vessell carrying nothing but Ballast and provisions for the Voyage, if he should be of opinion that the Law has given him any discretionary power on the subject.
Mrs. Barry considers the life of her Daughter as entirely dependent on this Indulgence, and I can venture to say that her gratitude would be fully equal to the Boon.
Such security will be given as may be quite satisfactory that nothing will be shipt in the Vessell but provisions & necessary Stores.  I have the honor to be with sentiments of perfect respect Dear Sir Your Obt. Ser

Robert Brent

